UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-151419 RANGER GOLD CORP. (Exact name of registrant as specified in its charter) 2533 N. Carson St., Suite 5018 Carson City, Nevada 89706 (Address of principal executive offices) (Zip Code) (775) 888-3133 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 46,020,000 shares of common stock, $0.0001 par value, issued and outstanding as of February 3, 2011. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements 3 Balance Sheets December 31, 2010 (unaudited), and March 31, 2010 3 Statements of Operations (unaudited) for the three and nine-month periods ended 4 December 31, 2010 and 2009, and for the period from inception on May 11, 2007 to December 31, 2010. Statements of Cash Flows (unaudited) for the nine-month periods ended 5 December 31, 2010 and 2009, and for the period from inception on May 11, 2007 to December 31, 2010. Notes to the Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4Controls and Procedures 18 PART II – Other Information 19 Item 1.Legal Proceedings 19 Item 1A Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 20 2 Item 1.Financial Statements. RANGER GOLD CORP. (An Exploration Stage Company) BALANCE SHEETS (Unaudited) December 31, March 31, ASSETS: Current Assets: Cash $ $ Prepaid Expenses Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT): Current Liabilities: Accounts Payable and Accrued Liabilities $ $ Total Current Assets Stockholders' Equity (Deficit): Preferred Stock, Par Value $.0001 Authorized 5,000,000 shares, No shares issued at December 31, 2010 and March 31, 2010 - - Common Stock, Par Value $.0001 Authorized 500,000,000 shares, 46,020,000 shares issued at December 31, 2010 (March 31, 2010 - 45,620,000) Paid-In Capital Deficit Accumulated Since Inception of the Development Stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 RANGER GOLD CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since For the Three Months For the Nine Months May 11, 2007 Ended Ended (Inception) to December 31, December 31, December 31 Revenues $
